Citation Nr: 0702432	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Brother


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.

The veteran appeared at a personal hearing before the 
undersigned in February 2006.


FINDING OF FACT

The veteran does not have a diagnosis of post-traumatic 
stress disorder.


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
warranted because that condition is not currently diagnosed.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and October 
2004 and a rating decision in December 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in the United States Marine Corps on 
active duty from October 1965 to October 1967, including 
service in the Republic of Vietnam.  He contends that combat 
experiences during his time in Vietnam have resulted in post-
traumatic stress disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the 
diagnosis must comply with the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 
(DSM-IV)); credible supporting evidence that the claimed in-
service stressor occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary, as long as the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki, 6 Vet. 
App. 91 (1993).

The occurrence of an event alleged as the "stressor" upon 
which a post-traumatic stress disorder diagnosis is based (as 
opposed to the sufficiency of the alleged event to cause 
post-traumatic stress disorder) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

In this case, the Board finds that determining whether or not 
the veteran engaged in combat and whether or not he was 
exposed to stressors in service is unnecessary because the 
evidence does not show a diagnosis of post-traumatic stress 
disorder.

The medical evidence of record includes private diagnoses of 
alcoholism and alcohol abuse, but no private diagnoses of 
post-traumatic stress disorder.

A June 2004 VA mental health history and physical examination 
provides a diagnosis of continuous alcohol dependence.

In order to fully consider the veteran's claim, VA ordered a 
post-traumatic stress disorder examination of the veteran in 
November 2004.  The examiner administered testing and 
interviewed and examined the veteran.  As a result, the 
examiner found that the veteran's symptoms did not meet 
several of the criteria for a diagnosis of post-traumatic 
stress disorder pursuant to DSM-IV.  The examiner opined that 
the veteran does not appear to meet the criteria for post-
traumatic stress disorder.  The examiner diagnosed alcohol 
dependence, in full remission.

The veteran testified at a personal hearing in February 2006 
regarding his symptoms.  The veteran has also stated that he 
feels that he has post-traumatic stress disorder.  However, 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required.  
In medical matters, competent medical evidence must come from 
a witness who is competent to testify as to the facts under 
consideration.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that service connection for post-traumatic 
stress disorder is not warranted because there is no 
competent evidence of record that demonstrates that the 
veteran has any diagnosis of post-traumatic stress disorder.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder and that claim 
is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


